                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

AUDENCIO MORALES, RIGOBERTO MORALES,            )
BRAYAN BRAVO, AGUSTIN ROBLERO-SANCHEZ,          )
and RODRIGO GENARO RAMOS-CHAVEZ a/k/a           )
RODRIGO JENARO RAMOS-CHAVEZ on behalf           )
of themselves and all other similarly situated persons,
                                                )
                                                )     Civil Action No.:
                  Plaintiffs,                   ) CASE NO. 5:20-cv-112-FL
                                                )
v.                                              )
                                                )
FLORES ROOFING, LLC and RODRIGO FLORES          ) COLLECTIVE ACTION
PATINO,                                         )     29 U.S.C. § 216(b)
                                                )
                          Defendants.           )
_______________________________________________ )

 ORDER GRANTING PLAINTIFFS’ MOTION FOR AWARD OF ATTORNEY’S FEES
                AND COSTS TO PLAINTIFFS’ COUNSEL

       This matter comes before the Court on the Plaintiffs’ Motion for Award of Attorney’s

Fees and Costs (hereinafter referred to as “Plaintiffs’ Fee Motion”). Pursuant to the Court’s

Order for Entry of Default Judgment (Doc. 22 at 5 (¶4)) and the Local Rules of this District

Court, the Plaintiffs have briefed and submitted a sworn declaration and other materials in

connection with the Plaintiffs’ Fee Motion, and the Court has determined that this matter is

appropriate for disposition without oral argument pursuant to the Local Rules of this Court.

Therefore, the Plaintiffs’ Fee Motion is ready for disposition by this Court.

       Having reviewed the Plaintiffs’ Fee Motion, the Plaintiffs’ Brief, declaration of

Plaintiffs’ counsel, and materials filed both in support of the Plaintiffs’ Fee Motion, along with

the files and records of this case, the Court now FINDS, CONCLUDES, DECREES and

ORDERS as follows:




                                                 1

           Case 5:20-cv-00112-FL Document 27 Filed 10/14/20 Page 1 of 4
        (1)      This Court has jurisdiction over the subject matter of the litigation and over all

parties to this litigation.

        (2)      Pursuant to Rule 54(d)(1)-(2) of the Federal Rules of Civil Procedure, the Order

for Entry of Default Judgment (Doc. 22 at 5 (¶4)), and 29 U.S.C. § 216(b) and N.C.Gen.Stat. §

95-25.22(d), the Plaintiffs have moved this Court for an Order determining the amount of the

attorney’s fee and costs to be awarded to the Plaintiffs.

        (3)      Pursuant to 29 U.S.C. § 216(b), N.C.Gen.Stat. § 95-25.22(d), and ¶¶3-4 at pages

2-5 of the Order for Entry of Default Judgment filed by the Court on September 15, 2020 on the

claims of the Plaintiffs under the FLSA and the NCWHA, the Plaintiffs are entitled to an award

of attorney’s fees and the costs of this action to be paid by the two (2) named defendants Flores

Roofing, LLC and Rodrigo Flores Patino, jointly and severally.

        (4)      The Court further determines that the costs of this action to be paid by defendants

Flores Roofing, LLC and Rodrigo Flores Patino, jointly and severally, include the costs that are

detailed in Plaintiffs’ Exhibit K attached to the Rule 54(d) Declaration of Plaintiff’s Counsel

Robert J. Willis that is attached to the Plaintiff’s Brief In Support of Plaintiff’s Motion for

Award of Attorney’s Fees and Costs in the amount of $503.65 against defendants Flores

Roofing, LLC and Rodrigo Flores Patino, jointly and severally.

        (5)      The Court finds that the plaintiffs reasonably expended all of the time that

plaintiffs’ counsel has claimed in timesheets that are attached to the Rule 54(d) Declaration in

the advocacy of the plaintiffs’ claims. That total for attorney Robert J. Willis is 15.95 hours of

attorney work time. For paralegal/assistant Yoana Caceres, that total is 8.4 hours of

paralegal/legal assistant time.




                                                   2

              Case 5:20-cv-00112-FL Document 27 Filed 10/14/20 Page 2 of 4
        (6)      After a thorough review of the Plaintiffs’ Fee Motion, the Rule 54(d) Declaration

By Class Counsel Robert J. Willis (“Rule 54(d) Declaration”), the Brief filed by the plaintiffs, and

other declarations, and materials filed both in support of and/or in opposition to the Plaintiffs’

Fee Motion, along with the court files and records of this case, the Court finds that the lodestar

attorney’s fee is $7,304.00 based upon a hourly rate of $400/hour for the attorney work of Robert

J. Willis, an hourly rate of $110/hour for the paralegal/legal assistant work of Yoana Caceres,

and the figures for hours reasonably expended cited in ¶(5) above of this Order. Although

plaintiffs assert an hourly rate of $425/hour for the attorney work, the court finds $400/hour to be

a reasonable hourly rate based upon the materials submitted, where the affidavits of other

practitioners are identical to those submitted in a prior case, and where plaintiffs have not

demonstrated a basis for change of rate in the intervening time. See Mateo-Evangelio v. Triple J

Produce, No. 7:14-CV-302-FL, 2018 WL 1702772 *5 (April 6, 2018).

        (7)      Lastly, the Court agrees with the plaintiffs' assertion that because default

judgment awarded was 100% of the amount claimed in the Complaint (DE 1) plaintiffs were

fully successful in this litigation.

         Based upon this measure and applicable precedent, the lodestar attorney’s fee should not

be reduced based upon the “degree of success” factor.




                                                 3


              Case 5:20-cv-00112-FL Document 27 Filed 10/14/20 Page 3 of 4
       (8)      Therefore, in addition to the costs awarded in ¶(4) above of this Order, the Court

enters judgment against defendants Flores Roofing, LLC and Rodrigo Flores Patino, jointly and

severally, in an amount equal to the lodestar amount for fees that is specified in ¶(6) above of

this Order. The Clerk is directed to prepare a judgment to that effect.

SO ORDERED.

This the 14th day of October 2020.



                                      _________________________________________
                                      United States District Judge




                                                 4

             Case 5:20-cv-00112-FL Document 27 Filed 10/14/20 Page 4 of 4
